Exhibit 10.8

FORM OF RESTRICTED STOCK AWARD AGREEMENT UNDER THE

AMEDISYS, INC. 2008 OMNIBUS INCENTIVE COMPENSATION PLAN

Amedisys, Inc. (the “Company”) hereby grants to [Name] (“Grantee”) [Number]
shares (the “Shares”) of the Company’s common stock, par value $0.001 per share
(the “Common Stock”), which shall be subject to time-vesting conditions as
provided in this Agreement (the “Agreement”) and in all respects subject to the
terms and conditions of the Company’s 2008 Omnibus Incentive Compensation Plan
(the “Plan”). Capitalized terms used but not otherwise defined in this Agreement
shall have the meanings given them in the Plan.

 

  1. Nature of Award. This award is an award of restricted stock subject to the
Plan.

 

  2. Purchase Price. Grantee shall not be required to pay the Company for the
issuance of the Shares.

 

  3. Grant Date. The Shares shall be granted as of [Date].

 

  4. Forfeiture/Accelerated Vesting. [All Shares granted in accordance with the
terms of this Agreement shall be subject to the forfeiture and accelerated
vesting provisions contained in the employment agreement by and between the
Grantee and the Company dated                      (the “Employment
Agreement”)].

 

  5. Issuance of Shares. The Shares shall be issued and escrowed, pending the
vesting of the Shares, pursuant to the provisions of Sections 5, 6 and 7 hereof
and in accordance with the Plan, as follows:

 

  (i) Issuance. The Company shall cause the Company’s transfer agent to issue
the Shares in book entry form in the name of Grantee.

 

  (ii) Escrow of Shares. The shares shall be held in escrow by the Company until
such time as (a) Grantee becomes vested in the Shares in accordance with the
provisions of this Agreement and (b) the Company delivers Shares that have
vested to Grantee.

 

  (iii) Vesting. Subject to Section 4 of this Agreement, the Shares shall vest,
if at all, in accordance with the following schedule: [insert vesting schedule]
(each such date, a “Vesting Date”), provided that on each such Vesting Date, the
Grantee is still employed by the Company. For avoidance of doubt, [except as
expressly provided in the Employment Agreement,] there shall be no proportionate
or partial vesting in the periods prior to each Vesting Date and vesting shall
occur only on the applicable Vesting Date pursuant to this Section 5(iii).

 

  (iv) Delivery. Vested Shares shall be delivered in book entry form, free of
all restrictions, to Grantee or to his/her legal representative, beneficiary or
heir.

 

  6. Restrictions on Issuance and Transferability. Shares may not be issued if
such issuance would constitute a violation of any applicable federal or state
securities or other laws or regulations or any rules or regulations of any stock
exchange on which the Common Stock may be listed. Additionally, the Shares may
not be transferred, pledged, hypothecated, sold, or otherwise alienated or
encumbered until such time as they are vested, delivered to Grantee by the
Company and the restrictions validly removed.

 

  7. Legend. The Shares shall be issued in book entry form. The book entry (or
record of ownership) shall bear a legend in substantially the following form:

The transferability of the shares of Common Stock held in the name of the
registered owner is restricted by and the subject to the terms and conditions
(including conditions of forfeiture) contained in the Amedisys, Inc. 2008
Omnibus Incentive Compensation Plan, and in an Agreement entered into between
the registered owner and the Company. Copies of the Plan and the Agreement are
on file in the office of the Secretary of the Company.

 

1



--------------------------------------------------------------------------------

  8. Rights as Stockholder. Except as otherwise provided in this Section 8,
during the term hereof, Grantee shall have all the rights of a stockholder with
respect to the Shares, including without limitation, the right to vote such
Shares. Dividends paid with respect to the Shares in cash, Common Stock or other
property or rights to acquire Common Stock in the Company shall be paid to
Grantee on the Vesting Date of the Shares to which the dividend relates.

 

  9. Non-Transferability of Award. During the lifetime of Grantee, the Shares
may only be issued in the name of Grantee. This Agreement is not assignable or
transferable otherwise than by will or by the laws of descent and distribution
or pursuant to certain domestic relations orders. The terms of this Agreement
shall be binding on Grantee’s heirs and successors and on the administrators and
executors of Grantee’s estate.

 

  10. Independent Legal and Tax Advice. Grantee has had the opportunity to
obtain independent legal and tax advice regarding the grant and exercise of this
Agreement and the disposition of any Shares acquired thereby. By executing this
Agreement, Grantee hereby agrees to remit when due any federal or state income
or other taxes, which are required to be withheld or that may otherwise be
levied against Grantee as a result of this Agreement. Grantee may satisfy this
obligation to remit taxes in whole or in part by electing (the “Election”) to
have the Company withhold Shares upon vesting, which Shares shall have a value
equal to the dollar amount required to be withheld or paid to satisfy such tax
obligations. For purposes of this Section 10, the minimum statutory tax
withholding rate coincides with the rates applicable to supplemental taxable
income in all relevant taxing jurisdictions (e.g., for federal, state and local
tax purposes, including payroll taxes). No Shares may be withheld to pay tax
obligations in excess of the minimum statutory tax withholding requirements. The
value of the Shares withheld shall be based on the Fair Market Value of Shares
on the date that the amount of tax to be withheld or paid shall be determined
(the “Tax Date”). Each Election must be made prior to the Tax Date. The
Committee may disapprove of any Election or may suspend or terminate the right
to make Elections. If a Grantee makes an election under Section 83(b) of the
Internal Revenue Code of 1986, as amended, with respect to Shares, an Election
is not permitted to be made.

 

  11. Amendment. This Agreement may not be amended, modified or waived except by
a written instrument signed by the party against whom enforcement of any such
modification, amendment or waiver is sought.

 

  12. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to Amedisys, Inc. at its principal business address in care of the
Corporate Secretary of the Company, and any notice to the Grantee will be
addressed to the Grantee at the current address shown on the books and records
of the Company. Any notice shall be sent by registered or certified mail or
overnight courier service.

 

  13. Governing Law. This Agreement shall be governed by and shall be construed
and enforced in accordance with the laws of the State of Delaware.

 

  14. Supersedes Prior Agreements. This Agreement shall supersede and replace
all prior agreements and understandings, oral or written, between the Company
and Grantee [, other than the Employment Agreement,] regarding the grant of any
nonvested stock contemplated hereby.

 

  15. Community Property. Without prejudice to the actual rights of the spouses
as between each other, for all purposes of this Agreement, Grantee shall be
treated as agent and attorney-in-fact for that interest held or claimed by
his/her spouse with respect to this Agreement and the Shares, and the parties to
this Agreement shall act in all matters as if Grantee was the sole owner of this
Agreement and the Shares. This appointment is coupled with an interest and is
irrevocable.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and the Grantee has executed this Agreement
effective as of the Grant Date.

 

AMEDISYS, INC. BY:

 

[Name and Title – Authorized Signatory] GRANTEE

 

[Name]

 

3